Citation Nr: 0404533	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death has been received.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945; he was held as a prisoner of war (POW) by the 
German government from December 1944 to April 1945.  The 
veteran died in April 1990.  The appellant is the veteran's 
surviving spouse.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the appellant's claim for service 
connection for the cause of the veteran's death was 
previously denied by a March 1999 Board decision.  The 
appellant did not appeal.  The March 1999 Board decision 
represents the last final decision on any basis as to the 
issue of service connection for the cause of the veteran's 
death.  Evans v. Brown, 9 Vet. App. 273 (1996).  A motion to 
reconsider the Board's 1999 decision was denied in June 2002.

In a January 2003 Statement of the Case (SOC), the RO noted 
that new and material evidence had been submitted to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, but continued to deny 
the claim on the merits.  Notwithstanding the RO's decision 
to reopen the claim, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Consequently, the issue before the Board is the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.




FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in a March 1999 Board decision.  That decision was 
not appealed and a motion for reconsideration was denied in 
June 2002.

2.  Additional evidence submitted subsequent to the March 
1999 decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran was a POW from December 1944 to April 1945.

4.  The veteran died in April 1990 due to carcinoma of the 
lung.

5.  It is as likely as not that the veteran experienced PTSD 
as a result of military service, which made worse a nicotine 
dependency that in turn contributed materially to the 
veteran's death.  


CONCLUSIONS OF LAW

1.  The March 1999 Board decision that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received subsequent to the March 1999 Board 
decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2000); 
38 C.F.R. § 3.312 (2003).

3.  Resolving the benefit of the doubt in the appellant's 
favor, service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1103, 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2003); 
VAOPGCPREC 06-2003 (October 28, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial issue for resolution by the Board is whether new 
and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  After a review of the 
evidence of record, the Board finds that that new and 
material evidence has been received to reopen this claim.  
Therefore, that claim is reopened and the appellant is 
entitled to have it considered de novo.  Additionally, by 
resolving reasonable doubt in favor of the appellant, the 
Board also finds that it is at least as likely as not that 
the cause of the veteran's death was traceable in significant 
part to his military service experiences.

I.  New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  In this case, the 
Board denied a claim of service connection for the cause of 
the veteran's death in a March 1999 decision.  A motion for 
reconsideration was denied in June 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The March 1999 Board decision was 
not appealed by the appellant and consequently is final.  
38 C.F.R. § 20.1100.  Therefore, the claim may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156(a).  In other words, 
the appellant's claim may be reopened only if new and 
material evidence has been secured or presented since the 
March 1999 Board decision.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
(The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  (The appellant's claim 
to reopen was filed in November 2000.))

Whether new and material evidence is submitted is a 
jurisdictional question for the Board--if such evidence is 
not submitted, then the underlying claim cannot be 
considered.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  A determination must first be made as to whether 
the claim should be reopened and, if so, an adjudication on 
the merits may proceed after compliance with the duty to 
assist.

At the time of the March 1999 denial, the claims file 
included VA medical records dated in 1977, and from 1988 to 
1990, and a January 1996 written statement from a private 
doctor who had treated the veteran.  The doctor reported that 
he had known the veteran since 1964, that the veteran had 
said that he was a POW during the Second World War, and that 
the doctor had treated the veteran for urinary problems and a 
post-traumatic disorder.  In an additional statement dated in 
July 1996, the doctor explained that some of his records were 
destroyed as a result of a water leak in his office in 1992 
or 1993, and that he no longer had any files in his 
possession for the veteran.  Additional information included 
a 222-page history of war experiences compiled by the veteran 
in which he detailed his experiences relating to his 
induction into service, training, initial arrival in France, 
his capture, his survival as a POW, and his ultimate release 
from internment.

Also of record were excerpts from bulletins that detailed the 
stress of incarceration and the impact of extreme stress on 
POWs after the war.  Noted was the risk of lung cancer in 
chronic smokers, as well as the conclusion of a doctor that 
the lung cancer-related death of a soldier who smoked in 
service, "must be regarded as likely cause and effect."  It 
was indicated that smoking had been shown to be associated 
with a higher risk of bladder cancer.  It was further noted 
that addiction developed during service would most likely be 
continued as a result of anxiety associated with readjustment 
to civilian life.  

The specified basis for the final disallowance of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death was that there was no 
competent medical evidence demonstrating a nexus or link 
between the fatal lung cancer and the veteran's military 
service.  

Evidence associated with the claims file subsequent to the 
Board's denial of the claim in March 1999 includes various 
written statements from laypersons who had known the veteran.  
One stated that he had known the veteran beginning in 1933, 
and that the veteran had not smoked prior to his military 
service.  He further stated that when the veteran came home 
from the war, he smoked two to three packs of cigarettes per 
day.  The veteran's daughter stated that the veteran smoked 
two packs per day in his later years, which was less than the 
amount he smoked when he was younger.  The daughter also 
stated that the veteran suffered from depression, nervousness 
and nightmares.  The appellant stated that she had tried to 
get the veteran to stop smoking and that the veteran had 
suffered from flashbacks, cold sweats and trouble sleeping.  

The evidence added to the claims file also includes 
statements from two private doctors.  The private physician 
who had treated the appellant and previously submitted a 
statement in June 1996, submitted another statement in 
November 2000, in which he said that he had treated the 
veteran for PTSD and opined that it was at least as likely as 
not that the PTSD was related to the veteran's POW 
experiences.  Another written medical statement from a 
private physician, an oncologist, is dated in February 2002, 
and indicates that he had reviewed the claims file and that 
the veteran suffered from severe PTSD and that the PTSD may 
very well have aggravated and inhibited the veteran's ability 
to stop smoking even before his cancer was diagnosed.  The 
oncologist opined that it was at least as likely as not that 
the PTSD was a significant contributing factor to the 
veteran's death, although not related to the cause of death.

The evidence added to the claims file also includes the 
written statement of a VA doctor dated in November 2000.  The 
VA doctor stated that he had reviewed VA records and that 
smoking most likely caused the veteran's death from lung 
cancer.  The VA doctor further stated that the data strongly 
suggested a diagnosis of PTSD and that it certainly seemed 
more likely than not that the veteran's problems with society 
and cigarette addiction were related to his POW experiences.  
The VA doctor opined that the records established a diagnosis 
of PTSD and that the veteran's addiction to cigarettes was 
directly related to his PTSD.  The VA doctor further stated 
that the veteran's terminal cancer of the lung was far more 
likely than not to be related to nicotine abuse.

This newly submitted evidence bears directly and 
substantially upon the specific matter under consideration--
whether the cause of the veteran's death was related to 
service--and was not considered by the Board in its March 
1999 decision.  The evidence added to the record subsequent 
to the March 1999 unappealed denial provides additional 
information and details that should be considered in order to 
fairly decide the merits of the claim.  

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  Having decided that the newly 
presented evidence is "new," the Board also concludes that 
it is "material" in the sense of being relevant to and 
probative of the issue at hand in this case because it tends 
to show that the appellant suffered from PTSD as a result of 
service (POW experiences) and that the PTSD was a factor in 
nicotine abuse that in turn was most likely the etiologic 
cause of the fatal lung cancer.  The new evidence, when 
viewed with the old evidence, tends to prove the appellant's 
claim in a manner not previously shown.

The Board finds that the evidence submitted subsequent to the 
March 1999 Board decision provides relevant information as to 
the question of whether the cause of the veteran's death was 
related to service; the Board therefore finds that the 
evidence cited above constitutes new and material evidence 
sufficient to reopen the claim for service connection for the 
cause of the veteran's death.  Having reopened the claim, the 
Board will now conduct a de novo review.

II.  Service connection 

A veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If a malignant tumor or cancer is 
manifest to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Further, the diseases associated 
with prisoners of war listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service if a veteran was 
a prisoner of war and detained or interned not less than 30 
days even though there is no evidence of such disease during 
the period of service.  The diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(5) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(c).  There is no evidence and the appellant 
does not allege that the veteran had cancer of any kind until 
many years after service.

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The law 
provides Dependency and Indemnity Compensation for a spouse 
of a veteran who dies from a service-connected disability.  
See 38 U.S.C.A. § 1310.  A service-connected disability is 
one that was incurred in or aggravated by active service.  
See 38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c).

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (now codified at 
38 U.S.C.A. § 1103).  This law, which applies to all claims 
filed after June 9, 1998, prohibits service connection for 
death or disability resulting from an injury or disease 
attributable to the in-service use of tobacco products by a 
veteran.  In this case, the appellant filed her claim in 
November 2000; therefore, the new law is applicable to her 
claim.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  See 38 U.S.C.A. § 7104(c).  In 
pertinent part, VAOPGCPREC 06-2003 (October 28, 2003) 
addressed the question of when, under 38 U.S.C. §§ 1103, 
1110, and 1131, service connection may be established for a 
tobacco-related disability or death on the basis that the 
disability or death was secondary to a service-connected 
disability that caused the veteran to use tobacco products.  
In one of the cases discussed, the veteran served on active 
duty from June 1943 to November 1945 and died in September 
1998.  The veteran's death certificate listed the cause of 
death as metastatic lung cancer.  The death certificate also 
indicated that tobacco use contributed to the cause of death.  
The veteran, a former prisoner of war, had been service 
connected for PTSD.  A letter from one of the veteran's 
private treating physicians stated that the veteran's lung 
cancer was "almost without question related to [the 
veteran's] history of tobacco abuse" and that the stresses of 
the veteran's military service made the veteran much more 
vulnerable to developing a smoking habit that eventually 
contributed to the veteran's death.  A physician involved 
with the veteran's VA treatment stated in a letter that the 
veteran had smoked since World War II, that the veteran 
developed nicotine addiction over time, that the veteran's 
psychiatric condition most likely played a significant part 
in the development of the nicotine addiction, and that the 
veteran's psychiatric condition "undoubtedly doomed [the 
veteran's] attempts at smoking cessation to failure, and in 
this manner, contributed to [the veteran's] eventual demise."  
Another physician involved in the veteran's VA treatment 
noted in a letter that the veteran had been addicted to 
cigarettes since the veteran's military service during World 
War II.  The physician reported that the veteran had told him 
that the veteran's nervous condition prevented the veteran 
from giving up smoking.  The physician concluded that the 
veteran died from "cancer, the result of years of smoking, 
refractory to cure because of . . . severe PTSD."

VA General Counsel held that neither 38 U.S.C. § 1103(a), 
which prohibits service connection of a disability or death 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during service, nor VA's implementing regulations at 38 
C.F.R. § 3.300, bar a finding of secondary service connection 
for a disability related to the veteran's use of tobacco 
products after the veteran's service, where that disability 
is proximately due to a service-connected disability that is 
not service connected on the basis of being attributable to 
the veteran's use of tobacco products during service.  The 
questions that adjudicators must resolve with regard to a 
claim for service connection for a tobacco-related disability 
alleged to be secondary to a disability not service connected 
on the basis of being attributable to the veteran's use of 
tobacco products during service are:  (1) whether the 
service-connected disability caused the veteran to use 
tobacco products after service; (2) if so, whether the use of 
tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would 
not have occurred but for the use of tobacco products caused 
by the service-connected disability.  If these questions are 
answered in the affirmative, the secondary disability may be 
service connected.  Further, the secondary disability may be 
considered as a possible basis for service connection of the 
veteran's death, applying the rules generally applicable in 
determining eligibility for dependency and indemnity 
compensation.

In order to find entitlement to service connection for the 
cause of the veteran's death, therefore, there must first be 
a disability that had its onset in service (on a direct, 
secondary, or presumptive basis) or which is etiologically 
related to a disability of service origin.  It must also 
appear on the basis of competent medical evidence that the 
disability caused or contributed substantially or materially 
to cause the veteran's death.

The veteran's death certificate lists the immediate cause of 
death as carcinoma of the lung.  No other cause is listed.  
As the veteran had not been adjudicated service connected for 
any disability at the time of his death, the Board must 
determine whether that disorder could be related to his 
service.  Furthermore, there is an issue inferred from 
evidence in the file that requires consideration of whether 
the PTSD claimed as an underlying cause of the veteran's 
death was related to the veteran's experiences as a POW for 
four months.

This veteran was interned for more than thirty days as a POW.  
Post-service medical records indicate that the veteran 
probably suffered from PTSD related to his period of 
captivity.  According to the law and regulations now in 
effect, the appellant is entitled to a presumption that the 
veteran's PTSD was service connected unless that presumption 
is rebutted by affirmative evidence to the contrary as 
outlined in 38 C.F.R. § 3.307(d).  To be considered competent 
to rebut service incurrence, the evidence must be of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The evidence to rebut 
service incurrence is not required to be conclusive, but is 
to be such a showing as would, in sound medical reasoning and 
in consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  No 
such evidence has been presented in this case.

Resolving the benefit of the doubt in favor of the appellant 
in each instance, the evidence of record indicates that it is 
at least as likely as not that the veteran had PTSD as a 
result of his service, that it is at least as likely as not 
that the PTSD caused or aggravated his tobacco use after 
service, and that it is at least as likely as not that the 
use of tobacco products as a result of the service-connected 
PTSD was a substantial factor in causing the fatal lung 
cancer.  It is not possible to say whether the fatal lung 
cancer would have occurred without the additional use of 
tobacco products caused by the service-connected PTSD.  There 
is no medical evidence of record to support that contention.  
Indeed, there is no competent medical evidence of record to 
refute any of the medical opinions cited above.

Although the facts in this case only suggest that the 
veteran's immediate cause of death, carcinoma of the lung, 
might be related, based on smoking, to the PTSD incurred as a 
result of being a POW, the Board finds that there is 
sufficient medical evidence to conclude that PTSD was a 
contributory cause of his death in April 1990 by way of 
nicotine addiction.  Accordingly, with resolution of 
reasonable doubt in the appellant's favor, the Board finds 
that the evidence more nearly approximates equipoise on each 
legal prong and that service connection for the cause of the 
veteran's death is therefore warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



